Citation Nr: 0809299	
Decision Date: 03/20/08    Archive Date: 04/03/08

DOCKET NO.  02-17 450	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic hepatitis, currently rated 10 
percent disabling.

2.  Entitlement to a compensable disability rating for 
service-connected residuals of a right leg injury.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1972 to 
September 1974.

This matter comes to the Board of Veterans' Appeals (Board) 
from an April 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  A 
notice of disagreement was filed in June 2002, a statement of 
the case was issued in September 2002, and a substantive 
appeal was received in October 2002.  


FINDINGS OF FACT

1.  The veteran's hepatitis C is not productive of malaise, 
anorexia, or vomiting; there have been no incapacitating 
episodes.

2.  The veteran's service-connected residuals of right leg 
injury are not productive of recurrent subluxation or lateral 
instability; there is no x-ray evidence or arthritis, flexion 
is not limited to 45 degrees, and extension is not limited to 
10 degrees.


CONCLUSIONS OF LAW

1.  The criteria for a disability evaluation in excess of 10 
percent for chronic hepatitis have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. Part 4, including § 4.7 
and Code 7354 (2007).

2.  The criteria for a compensable disability rating for 
residuals of a right leg injury have not been met. 38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Codes 5257-5261 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claim on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in December 2001.  In March 2006, the veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the veteran, the Board finds no 
prejudice to him in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  In any event, since the Board concludes below that 
the preponderance of the evidence is against entitlement to 
service connection and increased rating, any questions as to 
the appropriate disability rating for the service connection 
claim and effective dates to be assigned are rendered moot.  
Thus, VA has satisfied its duty to notify the appellant and 
had satisfied that duty prior to the final adjudication in 
the October 2007 supplemental statement of the case.

At this point the Board acknowledges that for an increased-
compensation claim, section § 5103(a) requires, at a minimum, 
that the Secretary notify the claimant that, to substantiate 
a claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).   Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, slip op. at 5-6. 

In this case there has clearly been no compliance with 
Vazquez since that judicial decision was just rendered in 
January 2008.  However, after reviewing the claims file the 
Board finds no resulting prejudice to the veteran.  It 
appears clear to the Board that a reasonable person under the 
facts of this case could be expected to know and understand 
the types of evidence necessary to show a worsening or 
increase in the severity of chronic hepatitis and residuals 
of a right leg injury and the effect of that worsening on 
employment and daily life.  The Board believes it significant 
that the veteran has been represented in the claims process 
by Texas Veterans Commission, which organization represents 
numerous veterans.  The Board believes it reasonable to 
expect that this service organization duly informs the 
claimants of the rating criteria and the types of evidence 
necessary to obtain higher ratings for service-connected 
disabilities.  The Board finds that the veteran has had 
actual knowledge of the elements outlined in Vazquez and that 
no useful purpose would be served by remanding to the RO to 
furnish notice as to elements of his claim which the veteran 
has already effectively been made aware of.  Such action 
would not benefit the veteran.  

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA and Texas Department of Criminal 
Justice medical records.  The evidence of record also 
contains VA examinations performed in February 2002, May 2006 
with July 2006 addendum, and August 2007.  The examination 
reports obtained are fully adequate and contain sufficient 
information to decide the issues on appeal.  See Massey v. 
Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the veteran's appeal.  

Increased Rating Criteria 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 
19, 2007).  The analysis in the following decision is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.  

Chronic hepatitis

A May 1978 rating decision granted service connection for 
chronic hepatitis and assigned a 10 percent disability rating 
under Diagnostic Code 7345, effective December 29, 1977.  An 
April 2002 rating decision continued the 10 percent 
disability rating under Diagnostic Code 7354.  

Diagnostic Code 7354 provides ratings for signs and symptoms 
due to hepatitis C infection (non-A and non-B hepatitis).  
All ratings require serologic evidence of hepatitis C 
infection.  Hepatitis C with intermittent fatigue, malaise, 
and anorexia, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least one week, but less than two weeks, during the past 12-
month period, is rated 10 percent disabling.  Hepatitis C 
with daily fatigue, malaise, and anorexia (without weight 
loss or hepatomegaly), requiring dietary restriction or 
continuous medication, or; incapacitating episodes (with 
symptoms such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper quadrant pain) having a 
total duration of at least two weeks, but less than four 
weeks, during the past 12-month period, is rated 20 percent 
disabling.  

Note (2) provides that, for purposes of rating conditions 
under Diagnostic Code 7354, "incapacitating episode" means 
a period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  38 C.F.R. § 4.114.

VA outpatient treatment records dated in November 2001 
reflect that the veteran was assessed with hepatitis.  

The veteran underwent a VA examination in February 2002.  He 
stated that recent laboratory tests found him positive for 
hepatitis C.  He denied any vomiting, hematemesis, or melena.  
He denied receiving any treatment for this condition.  He 
complained of occasional abdominal pain basically to his 
right upper quadrant area, but he denied nausea.  He reported 
increased fatigue and weakness but denied having any 
depression or anxiety and his weight was stable.  He denied 
having any blood transfusions.  He reported a history of 
intravenous drug abuse and cocaine usage with the most recent 
usage of either occurring in 1996.  He denied having any 
promiscuous sex.  He reported a history of hepatitis, but he 
did not know which type.  He stated that he had a history of 
alcohol abuse and tattoos.  

Upon physical examination, the veteran's abdomen was mildly 
protuberant but there was no organomegaly.  He had some 
tenderness to deep palpation on the right upper quadrant but 
there were no rebounds and he had normal bowel sounds.  The 
examiner diagnosed chronic hepatitis C.

The veteran underwent another VA examination in May 2006.  He 
denied any history of hospitalization, surgery, trauma to the 
liver, or neoplasm.  He reported a positive history of 
alcohol use/abuse, past or present, to include heavy beer 
drinking daily as a long term alcoholic.  

Upon physical examination, there was no evidence of 
malnutrition, portal hypertension, or other signs of liver 
disease.  The veteran's abdominal examination was normal.  
The examiner diagnosed hepatitis C.  The examiner noted that 
the veteran was incarcerated and the disease had no effect on 
daily activities or employment.  The examiner opined that the 
risk factors which most likely caused the disease included 
documented long term oral, nasal, and I.V. drug abuse.  The 
examiner also noted the veteran's admissions of multiple 
female sex partners and body tattooing.  In a July 2006 
addendum to the examination, the examiner noted that the 
veteran had no incapacitating episodes.  The veteran had no 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, or 
right upper quadrant pain with symptoms severe enough to 
require bed rest and treatment by a physician.  The examiner 
reiterated that the veteran was totally asymptomatic.  

The veteran underwent another VA examination in July 2007.  
He denied any history of blood transfusion or I.V. drug use.  
He complained of occasional fatigue and body malaise.  He 
denied any nausea and vomiting.  He stated that his appetite 
was fair and he denied any abdominal pain.  He had no 
hematemesis or melena.  

Upon physical examination, the veteran's abdomen was soft and 
nontender.  He had no liver, kidney, or spleen enlargement.  
He had no ascites.  The examiner diagnosed liver disease 
secondary to hepatitis C.  

The veteran has not been noted to have such symptoms as daily 
fatigue, malaise, and anorexia (without weight loss or 
hepatomegaly), requiring dietary restriction or continuous 
medication, or; incapacitating episodes (with symptoms such 
as fatigue, malaise, nausea, vomiting, anorexia, arthralgia, 
and right upper quadrant pain) having a total duration of at 
least two weeks during the past 12-month period.  For 
example, the May 2006 VA examiner found that the veteran had 
no fatigue, malaise, or anorexia.  Although the veteran 
complained of increased fatigue at the February 2002 VA 
examination, and occasional fatigue and body malaise at the 
July 2007 VA examination, there is no evidence that these 
symptoms occurred daily.  Furthermore, there is no evidence 
of incapacitating episodes.  For example, in the July 2006 
addendum, the examiner noted that the veteran had no 
incapacitating episodes.  Thus, the evidence of record does 
not show Hepatitis C manifestations of the type described in 
the criteria for a rating in excess of 20 percent.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  38 
C.F.R. § 3.321(b)(1).  The veteran has not been hospitalized 
for his chronic hepatitis.  The effect of his chronic 
hepatitis on his ability to hold employment appears to be 
contemplated by the currently assigned 10 percent rating.  
Therefore, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Residuals of a Right Leg Injury

A May 1975 rating decision granted service connection for 
residuals of a right leg injury and assigned a noncompensable 
disability rating under Diagnostic Code 5299.  An April 2002 
rating decision continued the noncompensable disability 
rating under Diagnostic Code 5299-5257.  

It should be noted that when evaluating disabilities of the 
musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

The RO has rated the veteran's residuals of a right leg 
injury under Diagnostic Code 5299-5257.  Diagnostic Code 5299 
represents an unlisted disability requiring rating by analogy 
to one of the disorders rated under 38 C.F.R. § 4.71.  As 
previously discussed, the applicable Diagnostic Code is 5257.  
Under Diagnostic Code 5257, pertaining to "other impairment 
of the knee," a 10 percent rating is warranted for slight 
knee impairment (recurrent subluxation or lateral 
instability).  

For purposes of this decision, the Board notes that normal 
range of motion for the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71, Plate II.  

Diagnostic Codes 5260 and 5261 provide for rating based on 
limitation of motion. 

Under Diagnostic Code 5260, a 10 percent rating is warranted 
for flexion limited to 45 degrees.  Under Diagnostic Code 
5261, a 10 percent rating is warranted for extension limited 
to 10 degrees.  

The veteran underwent a VA examination in February 2002.  He 
stated that, since injuring the leg in 1975 in service, he 
had mild pain to the right thigh that was occasional, daily, 
and basically at the end of the day.  He reported that the 
pain was usually moderate in intensity and usually resolved 
spontaneously.  He claimed increased weakness to the right 
leg, but denied swelling and redness.  He stated that this 
pain usually radiated to the lower back.  He reported that 
prolonged walking and standing made his right thigh pain 
worse.  He stated that he was no longer able to play 
basketball.  He denied having any surgeries on his right 
thigh.  He claimed that this condition affected his daily 
activities because it slowed him down, but he was able to do 
his duties at home.  He stated that it affected his job in 
the construction business.  However, he reported that his 
boss gave him some time to rest so he was able to do his 
duties at this job.  

Upon physical examination, there was some tenderness to deep 
palpation on the middle aspect of the right thigh, but there 
was no redness or swelling.  The veteran had good muscular 
development with no muscle atrophy and no muscle wasting 
seen.  There were no old scars to the right thigh noticed at 
that time.  Right leg strength was 5/5.  Reflexes were 2/4 on 
the patellar and the ankle jerks were 2/4 as well.  According 
to the examiner, the veteran's right leg was stronger than 
his left leg.  There were no apparent gross sensory deficits 
noticed on the right leg.  There were no gait abnormalities.  
The veteran walked on his heels and could walk on his toes 
without any difficulties.  The examiner diagnosed residuals 
of a right leg injury.  

The veteran underwent another VA examination in May 2006.  
The veteran denied any history of hospitalization to surgery, 
trauma to the joints, neoplasm, assistive aids needed for 
walking, constitutional symptoms of arthritis, incapacitating 
episodes of arthritis, functional limitations on standing, or 
functional limitations on walking.  

Upon physical examination, no weight-bearing joints were 
affected.  There was no evidence of abnormal weight bearing, 
loss of a bone or part of a bone, inflammatory arthritis, or 
joint ankylosis.  The veteran underwent an x-ray of the right 
femur.  The x-ray findings revealed a normal right femur.  
The examiner diagnosed blunt trauma to the right thigh from 
sports injury.  No residual disability or loss of function 
was found on examination.  In a July 2006 addendum to the 
examination, the examiner reiterated that the veteran was 
totally without disability or loss of function, and no 
evidence of injury could be found.  

The veteran underwent another VA examination in July 2007.  
He reported mild-to-moderate pain on the right leg to the 
right knee with weakness especially aggravated with walking.  
He denied any history of locking, swelling, giving way or 
dislocation.  He complained of pain on his right leg up to 
his right knee with walking and the examiner noted that he 
walked with a limp.  The veteran stated that weakness in the 
right leg began in 2002.  He claimed that the disability 
affected his usual daily activities.  He stated that he had 
no days lost from incapacitation in the previous 12 months.  

Upon physical examination, the right knee had flexion of zero 
to 100 degrees limited due to pain.  Extension was -10 to 
zero degrees.  Repetitive use on forward flexion was limited 
to zero to 100 degrees.  Anterior drawer sign, Lachman and 
McMurray signs were negative.  The veteran underwent an x-ray 
of the right knee in June 2007.  The x-ray findings revealed 
an unremarkable appearance of the right knee.  The examiner 
diagnosed chronic right leg pain without evidence of 
arthritis.  The examiner opined that the veteran will have no 
additional functional limitation of motion of his right knee 
during flareup and repetitive use due to pain, fatigue, 
weakness or lack of endurance.  

Criteria set forth under Diagnostic Code 5257 requires slight 
knee impairment (recurrent subluxation or lateral 
instability) for a compensable disability rating.  The 
medical evidence fails to establish this limitation.  For 
example, in the July 2006 addendum to the May 2006 VA 
examination, the examiner stated that the veteran is totally 
without disability or loss of function, and no evidence of 
knee injury can be found.  

Criteria set forth under Diagnostic Code 5260 requires 
flexion limited to 45 degrees to receive a compensable 
disability rating.  The medical evidence fails to establish 
this limitation.  For example, the July 2007 examiner found 
flexion limited to 100 degrees.  Criteria set fort under 
Diagnostic Code 5261 requires extension limited to 10 
degrees.  The medical evidence fails to establish this 
limitation.  For example, the July 2007 examiner found 
extension limited to zero degrees.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  
38 C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 
204-07.  The Board notes that the veteran has reported right 
leg pain since injuring the leg in service in 1975.  The 
Board finds that the present noncompensable rating takes into 
consideration the veteran's complaints of pain, thus, the 
Board finds that 38 C.F.R. § 4.40, 4.45 and 4.59 do not 
provide a basis for a higher rating.  See DeLuca, 8 Vet. App. 
at 204-07.  

The Board additionally finds that there is no evidence of 
record that the veteran's residuals of a right leg injury 
caused marked interference with employment, or necessitated 
any frequent periods of hospitalization, such that 
application of the regular schedular standards is rendered 
impracticable.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1.  Although the veteran has expressed that the injury 
affected his job, he stated at the July 2007 VA examination 
that he had no days lost from incapacitation in the previous 
12 months.  Nor does the evidence reflect frequent periods of 
hospitalization due to his residuals of a right leg injury.  
Hence, the Board is not required to remand this matter to the 
RO for the procedural actions outlined in 38 C.F.R. § 
3.321(b)(1) for assignment of an extraschedular evaluation.  
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996).

Thus, the preponderance of the evidence is against the claim 
for a compensable evaluation.  As a result, the Board finds 
that the benefit-of-the-doubt doctrine is not applicable, and 
the veteran's claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 4.3, 4.7.


ORDER

Entitlement to a schedular rating in excess of 10 percent for 
chronic hepatitis is not warranted.  

Entitlement to a compensable rating for residuals of a right 
leg injury is not warranted.  

The appeal is denied as to both issues.  



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


